DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance:
Claim 1 has been amended to incorporate the limitations of claim 12 which was indicated as having allowable subject matter in the previous Office Action.  Newly amended independent claim 1 now includes the limitations shown below: 

wherein the rear panel further comprises a center rear panel and two outer rear panels.

The closest art of record is the disclosure of Sheridan in combination with the teachings of Thurlow and Ivan.  The Sheridan publication discloses a canvas spoiler with an interior frame having a front portion, top portion, side portions and a rear portion.  The rear portion of the spoiler is both planar and rectangular in shape.  Ivan discloses  a spoiler wherein each section is constructed of a panel; the spoiler’s rear portion panel is a single planar panel having a  frustoconical shape.  Neither Sheridan nor Ivan alone or in combination disclose or teach constructing a rear portion of a spoiler from a center rear panel and two outer rear panels.
Neither Sheridan, Ivan, Thurlow nor any of the other prior art of record anticipate claim 1 under 35 USC 102 nor render obvious claim 1 under 35 USC 103.
  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN P WELDON whose telephone number is (571)272-7545. The examiner can normally be reached m-f 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Glenn Dayoan can be reached on 571-272-6659. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KEVIN P WELDON/Examiner, Art Unit 3612                                                                                                                                                                                                        /D Glenn Dayoan/Supervisory Patent Examiner, Art Unit 3612